LAND, J.
As to the question of the interruption of prescription this case is on all fours with the case of W. R. King v. William P. Guynes et al., 42 South. 959, ante, p. 344, this day decided.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be annulled, avoided, and reversed, and it is now ordered and decreed that the pleas of prescription filed by the defendants herein be overruled, and that this case be remanded to the district court for further proceedings according to law, defendants to pay costs of appeal.